The question, and the only question, considered is the effect of the clause in Mrs. Prescott's deed to the plaintiff: "said timber to be cut and removed within three years from January 25, 1900." If these words are given their ordinary meaning, they were intended to limit the time within which the plaintiff could, as a matter of right, enter on Mrs. Prescott's land to remove his property, and not to limit the quantity of timber she intended to convey. Peirce v. Finerty, 76 N.H. 38, 42; Hoit v. Stratton Mills,54 N.H. 109. In short, Mrs. Prescott's deed converted all the wood and timber standing on the lot into personal property (Kingsley v. Holbrook,45 N.H. 313) and gave the plaintiff the right to leave it there until January 25, 1903. Plumer v. Prescott, 43 N.H. 277. The only difference, therefore, between this case and Peirce v. Finerty, supra, is that in that case the defendant claimed the timber, and in this case the defendant has converted it into money; and it was held in that case that the mere fact the plaintiff wrongfully left his property on the defendant's land for any length of time short of that prescribed by the statute of limitations would not, as matter of law, work a forfeiture of his right to it. Peirce v. Finerty, 76 N.H. 38, 48.
Exception overruled.
All concurred.